Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 11/18/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1, 3-6, 8-11, 13-16 and 18-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Manita Rawat (Reg. No. 61,944) on 02/04/2022.

The application has been amended as follows:
1. (Currently Amended) A method of improving a computer network, comprising:
receiving an identification of (i) multiple performance metrics 
for each performance metric of the multiple performance metrics:
obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification;
determining one or more instances the performance metric crosses a corresponding performance metric threshold based on the dashboard information;
for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance;
storing automatically the each captured screenshot in an image file format on a storage facility;
receiving an input phrase which designates recipients;
identifying that matches the input phrase;
transmitting automatically, via a messaging channel, the each captured screenshot matched with the input phrase to the designated recipients;
analyzing the received screenshots to assess the desired performance metrics, the analyzing including identifying undesirable performance metrics[[;]] 
based on the analysis, automatically implementing, by the computer network, one or more operations to change configurations of the computer network to address the identified undesirable performance metrics[[.]] ;and
compressing the captured screenshots into a ZIP file.


(Original) The method of claim 1, wherein the messaging channel is a slack channel or email.

(Original) The method of claim 1, wherein the selectivity of the captured screenshots is based on an option entered by the user.

5. (Original) The method of claim 1, wherein the identification further includes credentials for accessing dashboards of the multiple performance metrics.

6. (Original) The method of claim 1, further comprising automatically issuing an alert when a value of the performance metric is outside of the corresponding performance metric threshold.

7. (Cancelled).

8. (Original) The method of claim 1, further comprising automatically scrolling a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.

9. (Original) The method of claim 1, further comprising automatically adjust zoom of a webpage on which the a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.

10. (Original) The method of claim 1, further comprising automatically logging into a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.

11. (Currently Amended) A system for improving computer network, comprising a processor, and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
receiving an identification of (i) multiple performance metrics of to be monitored, (ii) a time range for the multiple performance metrics during which the multiple performance metrics is are monitored, and (iii) one or more features of the multiple performance metrics;
for each performance metric of the multiple performance metrics:
obtaining dashboard information from a dashboard monitoring the performance metric, the dashboard monitors the performance metric based on the identification;
determining one or more instances the performance metric crosses a corresponding user defined performance metric threshold based on the dashboard information;
for each determined instance of the one or more instances, automatically capturing a screenshot of the dashboard monitoring the performance metric of that instance;
storing automatically the each captured screenshot in an image file format on a storage facility;
receiving an input phrase which s recipients;
identifying that matches 
transmitting automatically, via a messaging channel, the each captured screenshot matched with the input phrase to the designated recipients;
analyzing the received screenshots to assess the desired performance metrics, the analyzing including identifying undesirable performance metrics[[;]] 
based on the analysis, automatically implementing, by the computer network, one or more operations to change configurations of the computer network to address the identified undesirable performance metrics[[.]] ;and
compressing the captured screenshots into a ZIP file.

12. (Cancelled)
13. (Original) The system of claim 11, wherein the messaging channel is a slack channel or email.

14. (Original) The system of claim 11, wherein the selectivity of the captured screenshots is based on an option entered by the user.

15. (Original) The system of claim 11, wherein the identification further includes credentials for accessing dashboards of the multiple performance metrics.


automatically issuing an alert to the user when a value of the performance metric is outside of the corresponding performance metric threshold.
17. (Cancelled).

18. (Original) The system of claim 11, further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
automatically scrolling a webpage on which a plurality of dashboards is are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.
19. (Original) The system of claim 11, further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
automatically adjust zoom of a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric.
20. (Original) The system of claim 11, further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
automatically logging into a webpage on which a plurality of dashboards are hosted to capture the screenshots, the plurality of dashboards including the dashboard monitoring the performance metric. 

21. (Previously presented) The system of claim 11, wherein the input phrase is CPU.

22. (Previously presented) The system of claim 11, wherein the input phrase is a team name.

Reasons for Allowance
Claims 1 and 11 are allowable, since The closest arts, Fletcher et al. (hereinafter referred to as Fletcher) (U. S. Patent. No. 10469344 B2), Goodall (U. S. Patent No. 9608880 B1), and Anastas et al. (hereinafter referred to as Anastas) (U. S. Patent No. 7685273 B1) fail to teach a method or a system of capturing screenshots of monitoring dashboards of the performance metrics based on the identification; storing automatically the captured screenshots in an image file on a storage; transmitting automatically and selectively, via a messaging channel, the captured screenshots to designated recipients; analyzing the received screenshots to assess the desired performance metrics, the analyzing including identifying undesirable performance metrics; and providing actions based on the analysis to change configurations of the computer network to address the identified undesirable performance metrics; and compressing the captured screenshots into a ZIP file.
The innovation of the claimed invention lays on the fact of analyzing the received screenshots to assess the desired performance metrics, the analyzing including identifying undesirable performance metrics; and providing actions based on the analysis to change configurations of the computer network to 
Fletcher, Goodall and Anastas simply teach systems and methods for monitoring and analyzing performance in a computer system with state distribution ring; systems and methods for real-time performance monitoring; and method and apparatus for collecting and displaying performance metrics from a web site.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Pearlman et al. (U. S. Patent. No. 10423657 B2) teaches systems and methods for screenshot linking. Basu et al. (U. S. Patent. No. 8209218 B1) teaches apparatus, system and method for processing, analyzing or displaying data related to performance metrics. Kazerani et al. (U.S. Pub. No. 2014/0143415 A1) teaches optimized content distribution based on metrics derived from the end use.
Dependent claims 3-6, 8-11, 13-16 and 18-22 depend on now allowed independent claims 1 and 11, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on November 18, 2019. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
02/08/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454